FOURTH DIVISION
                                DOYLE, P. J.,
                           MILLER and DILLARD, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                     March 2, 2015




In the Court of Appeals of Georgia
 A14A1924. SCRIVEN v. STATE OF GEORGIA.

      MILLER, Judge.

      This appeal arises from the denial of J. S.’s unopposed petition to examine her

sealed adoption records pursuant to OCGA § 19-8-23. J. S. appeals, contending that

the superior court abused its discretion in denying her petition because she showed

good cause to examine the records. For the reasons that follow, we find that the

superior court abused its discretion in this case and reverse.

      Trial court judges have broad discretionary powers with regard to the records

of their courts, and this Court will not reverse the grant or denial of a petition to

examine sealed records absent an abuse of that discretion. See Sharpton v. Hall, 296

Ga. App. 251, 253 (674 SE2d 105) (2009) (affirming grant of limited access to sealed

guardianship records).
       Here, the record shows that J. S., along with E. G. and S. G., her presumed

brothers, filed a verified petition seeking to examine J. S.’s sealed adoption records.

In the petition and supporting affidavit, J. S. averred that she was 65 years old, her

biological parents had likely passed away, the Georgia Adoption Registry had

notified the parties that they were genetically related, and the parties were seeking the

information contained in the sealed records, in part, for medical reasons, because S.

G. had a hereditary form of cancer.1 The Department of Human Services (“DHS”)

filed a response to J. S.’s petition, stating that it had no objection to the release of the

adoption records to J. S.2 The superior court nevertheless denied J. S.’s petition,

finding that she had not shown good cause to unseal her adoption records.3

       J. S. contends that she provided a substantial basis for finding good cause

based upon her petition and supporting affidavit, and that the trial court abused its

discretion in finding otherwise. We agree.


       1
        J. S. and S. G. also filed subsequent motions to unseal J. S.’s adoption file so
that they could have complete copies. S. G., who subsequently died, filed the petition
and motion by and through his personal representative.
       2
       DHS objected to the release of J. S.’s adoption records to E. G. and S. G. E.
G. and S. G. are not parties to this appeal.
       3
         The trial court held a hearing in chambers in this case which was not
transcribed.

                                             2
      With regard to sealed adoption records, OCGA § 19-8-23 (a) provides that such

records

      may be examined by the parties at interest in the adoption and their
      attorneys when, after written petition has been presented to the court
      having jurisdiction and after the department and the appropriate
      child-placing agency have received at least 30 days’ prior written notice
      of the filing of such petition, the matter has come on before the court in
      chambers and, good cause having been shown to the court, the court has
      entered an order permitting such examination.


      The adoption records statute further provides that an adopted person who has

reached the age of 21 years may petition the superior court seeking the release of the

identity of her biological parents. OCGA § 19-8-23 (f) (4) (D) (ii). The petition shall

be granted if the biological parent has refused to consent, or the department or

placement agency has made diligent but unsuccessful efforts to locate each biological

parent, and the “failure to release the identity of each biological parent would have

an adverse impact upon the physical, mental, or emotional health of the adopted

person.” OCGA § 19-8-23 (f) (4) (D) (ii). The statute also provides for disclosure of

the name and burial place of a deceased biological parent without the necessity of

obtaining a court order. OCGA § 19-8-23 (f) (4) (D) (iii).



                                          3
      What constitutes “good cause” to examine sealed adoption records is not

defined by statute. Consequently, the term “good cause” is a factual question which

must be judged according to the particular circumstances of the case. See In re G. E.

C., 269 Ga. 744, 745 (2) (506 SE2d 843) (1998). Here, based on the undisputed

circumstances of this case, J. S. has clearly demonstrated good cause to examine her

adoption records.

      Notably, J. S. has shown that the parties to the petition are genetically related,

her biological parents are likely deceased, and one of her presumed biological

brothers died from hereditary cancer. Moreover, J. S.’s petition was unopposed. J. S.

is entitled to the release of information regarding her biological parents if they are

deceased, if they cannot be located or if they did not consent to the release of

information, because she has shown, without objection, that the failure to release their

identifies would adversely impact her physical health. See OCGA § 19-8-23 (f) (4)

(D) (ii) - (iii). Under these particular circumstances, the superior court abused its

discretion in denying J. S.’s petition for access to her sealed adoption records.

      Judgment reversed. Doyle, P. J., and Dillard, J., concur.




                                           4